RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-A, se constituyen las Salas de Verano siguientes para funcionar durante el receso:

Del 1 al 9 de julio de 2006

Hon. Francisco Rebollo López, presidente
Hon. Efraín E. Rivera Pérez
Hon. Anabelle Rodríguez Rodríguez

Del 10 al 30 de julio de 2006

Hon. Federico Hernández Denton, presidente
Hon. Efraín E. Rivera Pérez
Hon. Anabelle Rodríguez Rodríguez

Del 31 de julio al 15 de agosto de 2006

Hon. Francisco Rebollo López, presidente
Hon. Efraín E. Rivera Pérez
Hon. Anabelle Rodríguez Rodríguez

Del 16 de agosto al 31 de agosto de 2006

Hon. Francisco Rebollo López, presidente
Hon. Jaime B. Fuster Berlingeri
Hon. Liana Fiol Matta

Del 1 al 10 de septiembre de 2006

Hon. Federico Hernández Denton, presidente
Hon. Jaime B. Fuster Berlingeri
Hon. Liana Fiol Matta

Del 11 al 17 de septiembre de 2006

Hon. Francisco Rebollo López, presidente
*233Hon. Jaime B. Fuster Berlingeri
Hon. Liana Fiol Matta

Del 18 al 30 de septiembre de 2006

Hon. Federico Hernández Denton, presidente
Hon. Jaime B. Fuster Berlingeri
Hon. Liana Fiol Matta
Los Presidentes de Sala quedan facultados para sustituir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario. El Tribunal continuará emitiendo y certificando opiniones y sentencias durante este período.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo